Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto), dated as of September 8, 2016 with respect to the shares of Common Stock, $1.00 par value per share, of Farmer Bros. Co.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. 1964 Jeanne Ann Farmer Grossman Trust 1964 Carol Lynn Farmer Waite Trust 1964 Richard Francis Farmer Trust 1964 Roy Edward Farmer Trust 1969 Carol Lynn Farmer Waite Trust 1969 Jeanne Ann Farmer Grossman Trust 1969 Roy Edward Farmer Trust 1969 Roy F Farmer Trust 1969 Emily Marjorie Farmer Trust 1969 Richard Francis Farmer Trust 1972 Carol Lynn Farmer Waite Trust 1972 Jeanne Anne Farmer Grossman Trust 1972 Roy Edward Farmer Trust 1972 Roy F Farmer Trust 1972 Emily Marjorie Farmer Trust 1972 Richard Francis Farmer Trust 1987 Roy F Farmer Trust I 1987 Roy F Farmer Trust II 1987 Roy F Farmer Trust III 1987 Roy F Farmer Trust IV 1988 Roy F Farmer Trust I Farmer Insurance Trust 1984 Jonathan Michael Waite Trust By: /s/ Carol Lynn Farmer Waite Name: Carol Lynn Farmer Waite Title: Co-Trustee Carol L Waite Trust By: /s/ Carol Lynn Farmer Waite Name: Carol Lynn Farmer Waite Title: Trustee 2012 Grossman Irrevocable Trust By: /s/ Carol Lynn Farmer Waite Name: Carol Lynn Farmer Waite Title: Trustee /s/ Carol Lynn Farmer Waite CAROL LYNN FARMER WAITE Individually and as attorney-in-fact for Suzanna Waite, Austin Waite, Emily Waite, Jonathan Waite (individually and as Trustee for the 2012 Waite Irrevocable Trust), Brynn Grossman, Brett Grossman, Scott Grossman, Tom Mortensen, John Samore, Jr., and Jennifer Gonzalez-Yousef
